Citation Nr: 1221486	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

1.  Entitlement to an initial compensable evaluation for the service-connected asbestos-related pleural plaques beginning on September 12, 2008.  

2.  Entitlement to a current evaluation in excess of 10 percent for the service-connected asbestos-related pleural plaques.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 1966.  He also had service with the Naval Reserve.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the RO that granted service connection and assigned a noncompensable rating, effective on September 12, 2008.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  

At the hearing, the Veteran submitted written statements and medical evidence directly for the Board's consideration.  The Veteran's representative supplied a waiver of his right to have this evidence initially considered by the RO.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  

Of preliminary importance, because the claim for a higher rating for the service-connected asbestos-related pleural plaques involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of an increased evaluation in excess of 10 percent for the service-connected asbestos-related pleural plaques is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

For the initial period of the appeal beginning on September 12, 2008, the service-connected asbestos-related pleural plaques is show to have been productive of a disability picture that more nearly approximated that of Forced Vital Capacity (FVC) results from 75 to 80 percent of the predicted.  


CONCLUSION OF LAW

For the period of the appeal beginning on September 12, 2008, the criteria for the assignment of an initial rating of 10 percent for the service-connected asbestosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97 including Diagnostic Code 6833 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2008, December 2008, and May 2009.  In these letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As noted, the claim was readjudicated in April 2011.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  Moreover, the Veteran's statements and hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board also has perused the medical records for references to additional treatment reports, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded various VA examinations to address the nature and severity of his service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the US Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Legal Criteria

Throughout the pendency of this appeal, the Veteran's asbestos-related pleural plaques have been rated under Diagnostic Code 6899-6833.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the nervous system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  

This particular diagnostic code is governed by the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833, General Rating Formula for Interstitial Lung Disease (2011).  

The criteria of Diagnostic Code 6833 are disjunctive.  Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned); Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  

Pursuant to 38 C.F.R. § 4.96(a), the regulatory provisions require that pulmonary function tests (PFTs) be used to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test are of record and are 20 ml/kg/min or less; (ii) there is pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there is one or more episode of acute respiratory failure; or (iv) outpatient oxygen therapy is required.  

If a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  

When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless there is an explanation by the examiner as to why the PFTs were not a valid indicator of respiratory function.  

The evaluation should be based upon the post-bronchodilator studies unless those are poorer than the pre-bronchodilator results.  In that case, the pre-bronchodilator values should be used for rating purposes.  

When the results of different PFTs are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.  

If the FEV-1 and the FVC are both greater than 100 percent, a compensable rating based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96 (2011).  

Under Diagnostic Code 6833, a maximum 100 percent rating is assigned for FVC measured at less than 50 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or required outpatient oxygen therapy.  

A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40 to 55 percent predicted; or maximum exercise capacity at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

A 30 percent rating is assigned for FVC measured at 65 to 74 percent predicted; or DLCO (SB) measured at 56 to 65 percent predicted.  

A 10 percent rating is assigned for FVC measured at 75 to 80 percent predicted; or DLCO (SB) measured at 66 to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2011).  

Additionally, where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a no percent rating, as in Diagnostic Code 6833, a no percent rating will be assigned when the required symptomatology for a compensable rating is not shown.  38 C.F.R. § 4.31 (2011).  


Factual Findings

The Veteran in this appeal reports being treated for pneumonia on at least three occasions in the past 10 years and having symptoms of chest pain, difficulty breathing, shortness of breath and being tired most of the time.  

The lay statements, received in June 2009 and February 2010, indicate observations of the Veteran experiencing coughing attacks lasting several minutes, severe episodes of coughing and gasping for air, difficulty catching his breath, difficulty walking short distances, little physical strength, and becoming winded very easily.  His neighbors have reported that they have witnessed ambulances come to his house at least once a month over the past year.  

The service treatment records are negative for findings of any lung pathology, and there were no post-bronchodilator pulmonary function testing, or DLCO and/or oxygen testing performed during service.  

The submitted private treatment records, dated in August 2008, October 2008, November 2008, May 2009 and November 2009, showed X-ray findings consistent with asbestosis, FVC results ranging from 84% to 92% of predicted, DLCO results of 82% of predicted, and diagnoses of asbestosis, pleural plaque due to previous asbestos exposure and mild reversible airflow obstruction.  

A March 2009 VA respiratory examination report noted that the Veteran complained of having periods of shortness of breath that were helped with albuterol.  A chest X-ray study showed findings of calcified pleural plaques.  

The pulmonary function testing showed FEV1/FVC of 80.98%, FEV1 of 89%, total lung capacity of 79%, FRC of 87%, RV of 82 percent, and DLCO of 106%.  

The examiner noted that the pulmonary examination and pulmonary function testing were normal and opined that there was no evidence of asbestosis.  An associated pulmonary function laboratory study showed findings of FVC of 77% (both pre and post drug), and Dsb of 106%.  

An addendum to the March 2009 VA respiratory examination provided by the VA examiner, dated in June 2009, included an explanation of the FVC test results on the associated pulmonary function laboratory study, indicating an FVC of 77%.  

The examiner clarified that a FVC of 77% of predicted and a DLCO of 106% of predicted, in physiologic terms, had no relation whatsoever to the presence of pleural plaques.  However, since the Veteran had no evidence of impairment or disability by history or by PFT markers, the examiner opined that the DLCO result was more reflective of the Veteran's impairment due to his pleural plaques.  


Analysis

The Board finds the March 2009 VA respiratory examination report and accompanying pulmonary function laboratory study to be of limited probative value for the purpose of determining the severity of the service-connected lung disability.  

The reported results included findings of an FVC of 77% of predicted and a DLCO of 106% of predicted.  Significantly, the submitted private treatment records reported that the Veteran had FVC results ranging from 84% to 92% of predicted, DLCO results of 82% of predicted.  These records also included a finding of mild reversible airflow obstruction.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

To the extent that the medical records have identified a similar reduction in FVC results, the service-connected asbestos-related pleural plaques is found to have been productive of a disability picture that more closely resembled one manifested by a FVC ranging from 75 to 80 percent and warrants a 10 percent evaluation under 38 C.F.R. § 4.97 including Diagnostic Code 6833 for the initial period of the appeal.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  

The Board acknowledges the Veteran's subjective complaints of shortness of breath, chest pain, difficulty breathing, and being tired all the time.  The Veteran is competent to describe the respiratory manifestations he is experiencing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

However, the Veteran is not competent to provide opinions as to more complex medical questions, such as evaluating pulmonary function test results and pre- and post-bronchodilator studies as presented in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

Accordingly, on this record, an initial evaluation of 10 percent for the service-connected asbestos-related pulmonary plaques is warranted beginning on September 12, 2008.  

Additionally, for this period, the service-connected asbestos-related pleural plaques are not shown to productive of an unusual or exceptional disability picture so as to obviate the application of the established rating standards in this case.  The Veteran's disabling manifestations as identified are reasonably addressed by the rating criteria providing for an increased initial rating of 10 percent.  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record raises the matter of individual unemployability.   

However, in this case, the Veteran acknowledges being employed during the pendency of this appeal; hence, any development or consideration under Rice is not indicated at this time.  
 

ORDER

For the period on September 12, 2008, an increased, initial evaluation of 10 percent for the service-connected asbestos-related pleural plaques is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

At his May 2012 hearing, the Veteran testified that his service-connected lung disability had worsened since his last VA examination.  He reported being treated with antibiotic twice a year and for pneumonia on several occasions, using two inhalers twice a day when he could not breathe, being taken by ambulance to the emergency room for treatment for his respiratory symptoms, and receiving oxygen to help him breathe.  

The Veteran also reported taking oxygen only when it was necessary, although his physician told him that he might have to be on oxygen either on a full time or part time basis.  

To the extent that an initial 10 percent rating for the service-connected asbestos-related pleural plaques has already been assigned, a higher rating is still available for the disability under the applicable rating criteria.  

As the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating, for the period since May 1, 2010, remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

For the period since May 1, 2010, a pulmonary function laboratory test, dated in April 2010, showed  FVC results of 72% pre-drug predicted, and 68% post-drug predicted.  

An August 2010 VA examination report noted that the pulmonary function tests in August 2009 showed a TLC of 79% of predicted, an FVC of 77% of predicted, and a normal DLCO.  

The Veteran complained that his breathing was worse during the examination than it had ever been and attributed this to the weather being hot.  He reported having increasing dyspnea over time and having had people at work pound on his chest due to his bad breathing.  

The examiner noted that the Veteran was using Asmanex and Albuterol, every other day, for asthma.  The Veteran reported working in a manufacturing plant where his job was to examine aircraft landing gear and he was exposed to hydraulic fluids and other substances.  

The examination findings included the results of pulmonary function testing performed in May 2010 when the examiner observed that the pulmonary function tests showed mild restriction with a total lung capacity of 76% of predicted, FVC reduced to 72% predicted pre-bronchodilator and to 68% of predicted post-bronchodilator.  

There was noted to be no airway obstruction on spirometry or bronchodilator response, and DLCO was not performed.  A chest X-ray study performed in March 2009 was noted to have shown increased markings in the left mid-lung region that might represent calcified pleural plaque with the right lung being clear and the heart not being enlarged.  

The examiner diagnosed the Veteran with a history of asbestos exposure during naval service with mild restriction on his pulmonary function tests and mild reduction in FVC.  

The examiner noted that the Veteran would need new pulmonary function tests that included both forced vital capacity and DLCO and indicated that a high resolution CT scan would be ordered to clarify the presence of asbestosis and pleural plaques.  

The examiner noted that, given the new symptoms of chest pain and pressure that the Veteran reported experiencing on the day of the examination, he was transferred to the emergency department for further assessment.  

An addendum supplied by the same examiner who performed the August 2010 VA examination indicated that a high resolution CT scan showed evidence of pleural plaques consistent with prior asbestos exposure, but not interstitial lung disease/asbestosis.  

The Veteran's repeat pulmonary function tests were cancelled; however, the examiner noted that the last pulmonary function tests in April 2010 revealed mild restriction with a total lung capacity of 76% of predicated and a FVC of 72% of predicated, pre-bronchodilator, and 68% of predicated post-bronchodilator.  

No DLCO was available, although the examiner opined that the DLCO was normal on testing in 2009, and in the absence of evidence of interstitial lung disease and the high resolution chest CT, it was not expected that the DLCO would change significantly in the interim.  

The examiner observed that the Veteran had evidence of asbestos exposure with asbestos-related pleural plaques, but no evidence of asbestosis, and opined that the Veteran's best FVC was 72% of predicted, which likely best reflected the extent of current pulmonary disability related to his asbestos exposure.  

A second addendum opinion supplied by the same examiner who performed the August 2010 VA examination noted that the chart had been reviewed and that the examiner was asked to determine if the Veteran's increased dyspnea requiring treatment in April 2010, June 2010 and January 2011 was related to his asbestos-related pleural plaques.  

The examiner noted that, along with the history of asbestos exposure during service, the Veteran also had a history of asthma.  The examiner observed that a high resolution chest CT showed no evidence of interstitial lung disease and the pulmonary function tests had shown evidence of mild restriction consistent with the presence of the pleural plaques.  

The examiner noted that the April 2010, June 2010 and January 2011 VA treatment records showed treatment for attacks of dyspnea, wheezing, cough of sudden onset that was worsened or brought on in some cases by exposure to fumes.  

On other occasions, the Veteran was felt to have had initial an upper respiratory tract infection that triggered the subsequent bronchial symptoms and had been attributed to the Veteran's asthma by his pulmonary physicians.  He was treated for asthma on those occasions.  The examiner did not see any relationship between the deterioration of the Veteran's respiratory condition and his asbestos-related pleural plaques.  

The examiner noted that the asbestos-related lung condition would not be expected to cause sudden breathing attacks characterized by cough, wheezing and sputum production.  

The examiner concluded that it was more likely than not that the deterioration in the respiratory condition since the March 2009 VA examination was related to the Veteran's asthma and not to his asbestos-related pleural plaques.  

As the Veteran contends that his respiratory disorder has worsened since the time of the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature and extent of his service-connected asbestos-related pleural plaques.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all VA and non-VA treatment records referable to the service-connected respiratory disability since 2010 and to associate them with the claims folder.    

The Veteran also should be notified that he may submit clinical records or medical evidence in support of his claim for increase.  

2.  The RO should undertake to have the Veteran scheduled for a VA examination  in order to determine the current severity of the service-connected asbestos-related pleural plaque.  

The claims folder must be made available to the examiner for review, and the examiner's report should note that the record had been review.  The report should set forth all current complaints, findings and diagnoses relating to the service-connected respiratory disability, and provide a rationale for all conclusions reached.  

The report should identify specific findings in order to facilitate the rating of the service-connected lung disability  in terms of the established criteria.  

The examination should include post-bronchodilator pulmonary function test results showing the following:

a) the Forced Vital Capacity (FEV); 

b) the Forced Expiratory Volume in one second (FEV-1);

c) the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC);

d) the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)); and

e) the maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).  

In the event that examiner is of the opinion that DLCO and/or oxygen testing is either "not needed" or "not useful," the examiner should clearly so state and provide an explanation (such as that there are decreased lung volumes that would not yield valid test results).  

In addition, the VA examiner should specifically address whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by echo or cardiac catheterization), or episodes of acute respiratory failure as the result of the service-connected asbestos-related pleural disease.  

The examiner should also state whether the Veteran requires outpatient oxygen therapy as the result of the service-connected disability.  

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


___________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


